TABLE OF CONTENTS



 
 
LEASE AGREEMENT
BETWEEN
FMBP INDUSTRIAL I LP,
AS LANDLORD
AND
FUNIMATION PRODUCTIONS, LTD
AS TENANT
May 29, 2007
Corporate Ridge
Flower Mound, Texas
 
 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

              Page No.  
SECTION 1 —DEFINITIONS
    1  
1.1 Definitions
    1  
SECTION 2 — PREMISES
    3  
2.1 Lease Grant
    3  
2.2 Improvements
    4  
2.3 WAIVER OF WARRANTIES; ACCEPTANCE OF CONDITION.
    4  
2.4 Option to Lease Additional Space
    4  
SECTION 3 —LEASE TERM
    4  
3.1 Lease Term
    4  
3.2 Confirmation of Commencement Date
    4  
3.3 Delay in Commencement Date
    5  
3.4 Holding Over
    5  
SECTION 4 —RENT
    5  
4.1 Payment of Rent.
    5  
4.2 Basic Operating Costs.
    5  
4.3 Other Amounts Owing to Landlord
    8  
4.4 Late Payments; Dishonored Checks
    8  
4.5 Net Lease
    8  
SECTION 5 —CREDIT ENHANCEMENT
    8  
5.1 Security Deposit
    8  
5.2 Guaranty
    8  
SECTION 6 —LEGAL AND CONTRACTUAL LIMITATIONS ON USE OF PREMISES
    9  
6.1 Use
    9  
6.2 Compliance with Laws
    9  
6.3 Building Rules and Regulations; No Nuisance
    10  
6.4 Quiet Enjoyment
    10  
SECTION 7 —OPERATIONAL MATTERS
    10  
7.1 Services to be Furnished by Landlord
    10  
7.2 Parking
    11  
7.3 Signage
    11  
7.4 Repairs and Maintenance by Landlord
    11  
7.5 Maintenance by Tenant
    11  
7.6 Repairs by Tenant
    12  
7.7 Alterations, Improvements
    12  
7.8 Telecommunications
    13  
7.9 Change of Name or Common Areas
    13  
7.10 Entry by Landlord
    13  
SECTION 8 —TRANSFER OF LEASEHOLD RIGHTS
    13  
8.1 Transfers by Tenant
    13  
8.2 Affiliate Transfers
    14  
8.3 Transfer Requirements
    14  
8.4 Transfers by Landlord
    15  
8.5 Sublease of Offer Space
    15  
SECTION 9 —INSURANCE; CASUALTY; ALLOCATION OF LIABILITY
    15  
9.1 Property Insurance
    15  
9.2 Liability and Other Insurance
    15  
9.3 Casualty Damage
    16  

-i-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page No.  
9.4 INDEMNITY BY TENANT
    16  
9.5 INDEMNITY BY LANDLORD
    17  
9.6 Waiver of Claims and Subrogation Rights
    17  
9.7 Damages from Certain Causes
    17  
SECTION 10 — CONDEMNATION
    18  
10.1 Condemnation
    18  
10.2 Condemnation Award
    18  
SECTION 11 —TITLE ENCUMBRANCES
    18  
11.1 Subordination to Mortgage; Lender Rights
    18  
11.2 Landlord’s Lien; Security Interest
    19  
11.3 Mechanic’s Liens
    19  
SECTION 12 —DEFAULT; DISPUTES; REMEDIES
    19  
12.1 Default by Tenant
    19  
12.2 Landlord’s Remedies
    19  
12.3 Default by Landlord
    20  
12.4 Limitation on Landlord’s Liability
    21  
12.5 Attorney’s Fees
    21  
SECTION 13 — MISCELLANEOUS
    21  
13.1 Notices
    21  
13.2 Estoppel Agreements
    21  
13.3 No Implied Waiver
    21  
13.4 Independent Obligations
    21  
13.5 Severability
    21  
13.6 Recording
    21  
13.7 Governing Law
    21  
13.8 Force Majeure
    21  
13.9 Time of Performance
    22  
13.10 Commissions
    22  
13.11 Merger of Estates
    22  
13.12 Survival of Indemnities and Covenants
    22  
13.13 Headings
    22  
13.14 Entire Agreement
    22  
13.15 Amendment
    22  
13.16 Joint and Several Liability
    22  
13.17 Multiple Counterparts
    22  
13.18 Effect of Delivery of this Lease
    22  
13.19 Property Code
    22  



-ii-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



LEASE AGREEMENT
     THIS LEASE AGREEMENT (“Lease”) is executed effective as of May ___, 2007
(the “Effective Date”), between FMBP INDUSTRIAL I LP, a Delaware limited
partnership (“Landlord”), and FUNIMATION PRODUCTIONS, LTD, a Texas limited
partnership (“Tenant”).

SECTION 1 — DEFINITIONS

     1.1 Definitions. As used in this Lease, the following terms are defined
below:
          “Base Rent” means the following:

                              Base Rent per             Square Foot of          
  Floor Space (per         Lease Year   year)   Annual Base Rent   Monthly Base
Rent
1-2
  $ 12.12 *   $ 587,820.00 *   $ 48,985.00 *
3-6
  $ 12.78     $ 619,830.00     $ 51,652.50  
7-10
  $ 13.10     $ 635,350.00     $ 52,945.83  

 

*   Base Rent for the first 7 months of the Lease Term will be abated pursuant
to Section 4.1(c).

          “Basic Operating Costs” has the meaning given to such term in
Section 4.2.
          “Broker” means, collectively, Robert Lynn Company representing
Landlord, and Capstone Commercial representing Tenant.
          “Building” means Building 1.
          “Building 1” means that certain building identified as Building 1 on
the Site Plan attached hereto as Exhibit “B”. The address of Building 1 is 1200
Lakeside Parkway, Building 1, Flower Mound, Texas 75028. Building 1 contains
48,500 square feet of floor space.
          “Building 2” means that certain building identified as Building 2 on
the Site Plan attached hereto as Exhibit “B”. The address of Building 2 is 1200
Lakeside Parkway, Building 2, Flower Mound, Texas 75028. Building 2 contains
35,000 square feet of floor space.
          “Building 3” means that certain building identified as Building 3 on
the Site Plan attached hereto as Exhibit “B”. The address of Building 3 is 1200
Lakeside Parkway, Building 3, Flower Mound, Texas 75028. Building 3 contains
254,000 square feet of floor space.
          “Building 4” means that certain building identified as Building 4 on
the Site Plan attached hereto as Exhibit “B”. The address of Building 4 is 1200
Lakeside Parkway, Building 4, Flower Mound, Texas 75028. Building 4 contains
140,000 square feet of floor space.
          “Buildings” means, collectively, Building 1, Building 2, Building 3
and Building 4.
          “Building Standard” means the level of service or type of equipment
standard in the Building or the type, brand or quality of materials Landlord
designates from time to time to be the minimum or exclusive type, brand or
quality to be used in the Building.
          “Commencement Date” means the earlier of (i) the date that Tenant
takes occupancy of the Premises to conduct its business or to install its
leasehold improvements, furniture, fixtures, or equipment (as applicable), or
(ii) October 1, 2007.
          “Common Areas” means all areas, spaces, facilities and equipment
(whether or not located within the Building) made available by Landlord for the
common and joint use of Landlord, Tenant and others designated by Landlord.
“Common Areas” includes, without limitation, tunnels, loading docks, walkways,
sidewalks and driveways necessary for access to Parking Areas, lobbies, atriums,
landscaped areas, public corridors, public restrooms, stairs, elevators open to
the public, service elevators, drinking fountains and any such other areas and
facilities, if any, as are designated by Landlord from time to time as Common
Areas. “Common Areas” also includes areas so designated by Landlord on a floor
of the Buildings occupied by a single tenant.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          “Complex” means the project located on the Property and commonly known
as “Corporate Ridge”, which includes the Building, Building 2, Building 3,
Building 4 and the Common Areas. The Complex contains 477,500 square feet of
floor space.
          “Default Rate” means the lesser of (i) the rate of 18% per year, and
(ii) the maximum rate of interest then permissible for a commercial loan to
Tenant in the State.
          “Improvements” means those improvements to the Premises that Landlord
has agreed to construct pursuant to the Tenant Improvements Agreement.
          “Landlord-Related Party” means any officer, director, owner, partner,
employee, agent, contractor, property manager, or broker of Landlord.
          “Lease Term” means the period that begins on the Commencement Date and
ends on the last day of the 120th full calendar month after the Commencement
Date. By way of example, if the Commencement Date is March 15, the Lease Term
would expire on March 31 of the appropriate year.
          “Lease Year” means a period of 12 consecutive calendar months. If the
Commencement Date does not occur on the first day of a month, the first Lease
Year will begin on the first day of the month following the Commencement Date.
          “Market Area” means the North Dallas-Fort Worth industrial market
area.
          “Notice Address” means:

         
     
  With respect to Landlord:   c/o Champion Partners Group, Ltd.
 
      8401 N. Central Expressway
 
      Suite 410
 
      Dallas, Texas 75225
 
      Attn: Barney Sinclair
 
      Tel.: 214.365.8523
 
      Fax: 972.490.5599
 
       
 
  With a copy to:   Winstead Sechrest & Minick P.C.
 
      1201 Elm Street, Suite 5400
 
      Dallas, Texas 75270
 
      Attn: T. Andrew Dow, Esq.
 
      Tel.: 214.745.5387
 
      Fax: 214.745.5390
 
       
 
  With respect to Tenant:   FUNimation Productions, LTD
 
  (Prior to the Commencement Date)   6851 N.E. Loop 820, Ste. 400
 
      Fort Worth, TX 76180
 
      Attn: Ward Thomas
 
      Tel.: 817-788-0627 ext 300
 
      Fax: 817-788-0628
 
       
 
  With a copy to:   Navarre Corporation
 
      7400 49th Avenue North
 
      New Hope, MN 55428
 
      Attn: General Counsel
 
      Tel.: 763-535-8333
 
      Fax: 763-504-1107
 
       
 
  With respect to Tenant:   FUNimation Productions, LTD
 
  (After the Commencement Date)   1200 Lakeside Parkway, Building 1
 
      Flower Mound, Texas 75028
 
      Attn: Ward Thomas
 
      Tel.:                                              
 
      Fax:                                              
 
       
 
  With a copy to:   Navarre Corporation
 
      7400 49th Avenue North
 
      New Hope, MN 55428
 
      Attn: General Counsel
 
      Tel.: 763-535-8333
 
      Fax: 763-504-1107

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          “Parking Areas” means those areas located upon the Property designated
by Landlord, from time to time, to be parking areas.
          “Parking Spaces” means 3.6 parking spaces per 1,000 square feet of
floor space in the Premises, within the portion of the Parking Areas identified
on Exhibit “B”.
          “Premises” means all of the Building outlined on the site plan
attached to this Lease as Exhibit “B”. The Premises contains 48,500 square feet
of floor space.
          “Property” means the land described in Exhibit “A” attached hereto.
          “Punchlist Items” means touch-up, minor finish, mechanical adjustment,
or decoration work to be performed as a part of completing the Improvements.
          “Ready for Occupancy” means that the Improvements are Substantially
Complete (as defined below) and a temporary or permanent certificate of
occupancy (or its equivalent) has been issued for the Premises.
          “Rent” means, collectively, the Base Rent, the Tenant’s Share of Basic
Operating Costs (as provided in Section 4), the amounts to be paid by Tenant
pursuant to the Tenant Improvements Agreement (if any), and all other sums of
money becoming due and payable to Landlord under this Lease.
          “Rules and Regulations” means the rules and regulations for the
Complex set forth on Exhibit “C” attached hereto, and any other reasonable rules
and regulations that may be adopted or altered by Landlord in accordance with
this Lease.
          “Security Deposit” means the sum of $48,985.00.
          “Service Areas” means those areas, spaces, facilities and equipment
serving the Buildings (whether or not located within the Buildings), including,
but not limited to, service elevators, mechanical, telephone, electrical,
janitorial and similar rooms and air and water refrigeration equipment, but to
which Tenant and other occupants of the Buildings will have limited or no
access.
          “State” means the State of Texas.
          “Substantially Complete” means that the Improvements have been
completed substantially in accordance with the Tenant’s Final Plans (as defined
in the Tenant Improvements Agreement), excluding Punchlist Items, and that the
Premises is capable of being occupied for the purposes described in Section 6.1.
          “Taxes” means all taxes, assessments and governmental charges, whether
federal, state, county or municipal, and whether they be by taxing districts or
authorities presently taxing the Complex or by others, subsequently created or
otherwise and any other taxes, association dues and assessments attributable to
the Complex or its operation. The term “Taxes” does not include federal and
state income taxes, franchise taxes, inheritance, estate, gift, corporation, net
profits or any similar tax for which Landlord becomes liable or which may be
imposed upon or assessed against Landlord. If, at any time during the Lease
Term, the present method of taxation is changed so that in lieu of the whole or
any part of any taxes, assessments or governmental charges levied, assessed or
imposed on the Complex, there is levied, assessed or imposed on Landlord a
capital levy or other tax directly on the Rent, or a franchise tax, assessment,
levy or charge measured by or based, in whole or in part, upon the Rent, then
all such taxes, assessments, levies or charges, or the part thereof so measured
or based, will be included within the term “Taxes”.
          “Tenant Improvements Agreement” means the Tenant Improvements
Agreement attached to this Lease as Exhibit “D”.
          “Tenant-Related Party” means any officer, director, owner, partner,
employee, agent, contractor, vendor or broker of Tenant.
          “Tenant’s Share” means (i) as it relates to the Building, 100%, which
is the proportion that the floor space of the Premises bears to the entire floor
space of the Building or (ii) as it relates to the Complex, 10.16%, which is the
proportion that the floor space of the Premises bears to the entire floor space
of the Complex.

SECTION 2 — PREMISES

     2.1 Lease Grant. Landlord leases to Tenant, and Tenant leases from
Landlord, the Premises and the non-exclusive right to use the Common Areas and
Parking Areas, subject to all of the terms and conditions of this Lease.
Landlord retains the right to grant easements and similar rights over, upon, and

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



through the Premises without the consent or joinder of Tenant, so long as
Landlord’s exercise of such right does not adversely affect Tenant’s rights
hereunder in any material respect.

     2.2 Improvements. Landlord will construct the Improvements in accordance
with the terms of the Tenant Improvements Agreement. If no Tenant Improvements
Agreement is attached to this Lease, no Improvements are being provided by
Landlord and Tenant is taking the Premises “as is” and “with all faults”.

     2.3 WAIVER OF WARRANTIES; ACCEPTANCE OF CONDITION.
          (a) TENANT ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS LEASE (INCLUDING THE CONSTRUCTION AGREEMENT), NEITHER LANDLORD
NOR ANY LANDLORD-RELATED PARTY HAS MADE ANY REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED, AS TO THE HABITABILITY, MERCHANTABILITY, SUITABILITY,
QUALITY, CONDITION OR FITNESS FOR ANY PARTICULAR PURPOSE (COLLECTIVELY, THE
“DISCLAIMED WARRANTIES”) WITH REGARD TO THE PREMISES OR THE COMPLEX. TENANT
HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, THE DISCLAIMED WARRANTIES WITH
REGARD TO THE PREMISES AND THE COMPLEX.
          (b) Tenant’s taking possession of the Premises will be conclusive
evidence that (i) Tenant has inspected (or has caused to be inspected) the
Premises and the Complex, (ii) Tenant accepts the Premises and the Complex as
being in good and satisfactory condition and suitable for Tenant’s purposes, and
(iii) the Premises and the Complex fully comply with Landlord’s covenants and
obligations hereunder.
          (c) Notwithstanding the foregoing, Tenant does not waive the right to
cause Landlord to (i) correct any defective work covered by any warranty in the
Tenant Improvements Agreement, (ii) complete any Punchlist Items in accordance
with the terms of the Tenant Improvements Agreement or (iii) correct any “latent
defects” (i.e., defects not reasonably discoverable during a thorough
investigation of the Premises) in or affecting the Premises. If Tenant does not
give Landlord written notice within 6 months following the Commencement Date,
regarding alleged defects in the performance of the work under the Tenant
Improvements Agreement (if any) or latent defects in or affecting the Premises,
such failure will constitute a waiver of any further claims of Tenant regarding
such defects. However, nothing contained in this Section 2.3(c) limits the right
of Tenant to enforce the repair and maintenance obligations of Landlord under
this Lease.

          2.4 Option to Lease Additional Space. So long as the Lease is in full
force and effect and there is no uncured Event of Default under the Lease,
Tenant will have a one-time right of first offer (“Right of First Offer”) to
lease all (but not part) of the last 10,000 square feet of contiguous floor
space within Building 2 (“Offer Space”), at any time prior to April 30, 2008.
Prior to Landlord initially leasing the Offer Space to third parties, Landlord
will first offer to lease the Offer Space to Tenant by giving a written notice
(the “Offer”) to Tenant, containing all of the material terms and conditions
upon which Landlord would be willing to lease the Offer Space, including,
without limitation, rental rate, allowances and concessions, term, and date of
occupancy. Tenant will have 5 days from receipt of the Offer to accept the Offer
in writing. If Tenant fails to accept the Offer within such 5-day period, such
failure will constitute rejection of the Offer. If Tenant accepts the Offer,
Landlord and Tenant will promptly enter into an amendment to the Lease adding
the Offer Space to the Premises and otherwise incorporating the terms and
conditions of the Offer. If Tenant rejects (or is deemed to have rejected) the
Offer, Landlord will be free to lease the Offer Space to a third party upon the
same basic terms and conditions as were stated in the Offer and the Right of
First Offer granted herein will automatically terminate and be of no further
force or effect. This Right of First Offer is personal to Tenant and is not
assignable to any third parties, including, but not limited to, any assignee or
sublessee of Tenant. Notwithstanding anything to the contrary set forth herein,
the Right of First Offer granted pursuant to this Section 2.4 will terminate and
Tenant will have no further preferential rights with respect to the Offer Space
on April 30, 2008.

SECTION 3 — LEASE TERM

     3.1 Lease Term. This Lease will continue in force during a period beginning
on the Effective Date of this Lease and ending on the expiration of the Lease
Term, unless this Lease is terminated early or extended to a later date pursuant
to the terms of this Lease. The Lease Term will commence and Rent will accrue
beginning on the Commencement Date.

     3.2 Confirmation of Commencement Date. On or about the Commencement Date,
Landlord and Tenant agree to execute a Memorandum Regarding Acceptance of
Premises in the form of Exhibit “E” attached hereto confirming the Commencement
Date and the acceptance of the Premises by Tenant (subject to the completion of
any Punchlist Items).

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     3.3 Delay in Commencement Date. If the Commencement Date is delayed due to
a Tenant Delay (as defined in the Tenant Improvements Agreement), the
obligations of Tenant under this Lease (including, without limitation, the
obligation to pay Rent) will commence as of the date that the Commencement Date
would have occurred but for the Tenant Delay. If, however, the Commencement Date
is delayed due to any reason other than a Tenant Delay (subject to Section 13.8
hereof), then, as Tenant’s sole remedy for the delay in Tenant’s occupancy of
the Premises, the Commencement Date will be delayed and the obligation to pay
Rent will not commence until the earlier to occur of (i) the date of actual
occupancy by Tenant of the Premises for the conduct of its business, or (ii) the
date which is 5 business days following the date on which the Premises is Ready
for Occupancy.

     3.4 Holding Over. If Tenant continues to occupy the Premises after the
expiration of the Lease Term without the prior written consent of Landlord, such
occupancy will be a tenancy at sufferance under all of the terms, covenants and
conditions of this Lease, but the Base Rent will increase to a daily Base Rent
equal to the number determined by multiplying the Base Rent for the final month
of the Lease Term by 150%, and then dividing by 30. Tenant will also pay any and
all costs, expenses or damages sustained by Landlord as a result of such
holdover.

SECTION 4 — RENT

     4.1 Payment of Rent.
          (a) Except as otherwise expressly provided in this Lease, Tenant must
pay Rent to Landlord in advance in monthly installments on the first day of each
calendar month during the Lease Term, at Landlord’s Notice Address or to such
other person or at such other address as Landlord may from time to time
designate in writing.
          (b) Rent must be paid without notice, demand, abatement, deduction or
offset, except as otherwise expressly provided in this Lease.
          (c) If the Lease Term commences on a day other than the first day of a
calendar month, then the Base Rent for such partial month will be prorated and
paid at the rental rate applicable during the first full month of the Lease
Term, and shall be payable on the first day of the calendar month following the
Commencement Date. Notwithstanding anything to the contrary set forth herein,
Tenant’s monthly installments of Base Rent shall be conditionally abated during
the first 7 full months of the Lease Term (provided, that notwithstanding such
abatement of Base Rent, all other sums due under the Lease shall be payable as
provided for in this Lease). The abatement of Base Rent is conditioned upon the
full performance by Tenant of all its obligations under this Lease, and if, at
any time during the first 7 months of the Lease Term, an Event of Default by
Tenant occurs and has not been cured within any applicable notice and cure
period, then the abatement of Base Rent provided by this Section 4.1(c) shall
immediately become void and Tenant shall thereupon be obligated to promptly pay
to Landlord the full amount of all Base Rent abated pursuant hereto. Tenant must
pay the Base Rent due for the eighth (8th) full month of the Lease Term when
Tenant delivers to Landlord an executed copy of this Lease.
          (d) Together with its payment of Rent, Tenant also must pay to
Landlord any applicable municipal, city, county, state, or federal excise,
sales, use or transaction privilege taxes levied or imposed against or on
account of the amounts payable by Tenant hereunder or the receipt thereof by
Landlord (excluding state or federal income taxes imposed or levied against
Landlord).

     4.2 Basic Operating Costs.
          (a) Prior to the commencement of this Lease and prior to the
commencement of each additional calendar year during the Lease Term, Landlord
may, at its option, provide Tenant with a then-current estimate of Basic
Operating Costs for the upcoming calendar year. Thereafter, Tenant must pay, as
additional rental, in monthly installments in accordance with Section 4.1, the
estimated Tenant’s Share of Basic Operating Costs for the calendar year in
question. The failure of Landlord to estimate Basic Operating Costs and bill
Tenant on a monthly basis will not relieve Tenant of its obligation to pay
Tenant’s Share of Basic Operating Costs. Tenant acknowledges that Landlord’s
current estimate of Basic Operating Costs for 2007 is $1.75 per square foot,
which will be payable by Tenant in accordance with the terms of this Lease.
Notwithstanding anything to the contrary set forth herein, Tenant’s obligation
to pay the Controllable Costs (hereinafter defined) component of Tenant’s Share
of Basic Operating Costs for any given calendar year shall be limited to the
extent that the percentage increase in Controllable Costs, on an overall
cumulative basis, exceeds 7% per annum; that is to say, increases in
Controllable Costs may not exceed 7% per year on a cumulative basis for the
period in question. For example, if the percentage increase in Controllable
Costs is 4% in Lease Year 2, the Controllable Costs may not increase in Lease
Year 3 by more than 10%. The term “Controllable Costs” shall mean all Basic
Operating Costs except utility costs, Taxes, security costs, and insurance
premiums.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b) If the Building or the Complex, as applicable, is not at least 95%
occupied during any year of the Lease Term (including the calendar year in which
the Lease Term commences), the Basic Operating Costs will be “grossed up” by
increasing the variable components of Basic Operating Costs to the amount which
Landlord projects would have been incurred had the Building or the Complex, as
applicable, been 95% occupied during such year, such amount to be annualized for
any partial year.
          (c) By April 1 of each calendar year during Tenant’s occupancy
(including the calendar year following the year in which the Lease Term is
terminated), or as soon thereafter as possible, Landlord will furnish to Tenant
a statement of Tenant’s Share of Basic Operating Costs (the “Statement”). The
Statement will include a breakdown of Basic Operating Costs that are
attributable to the Building and Basic Operating Costs that relate to the
Complex. For Basic Operating Costs that are identified on the Statement as
attributable to the Building, Tenant’s Share will be the percentage in
Section 1.1 relating to the proportion that the floor space of the Premises
bears to the entire floor space of the Building. For all other Basic Operating
Costs on the Statement, Tenant’s Share will be the percentage in Section 1.1
relating to the proportion that the floor space of the Premises bears to the
entire floor space of the Complex. Landlord and Tenant will determine whether
there is any difference between the amount, if any, collected by Landlord from
Tenant for the estimated Tenant’s Share of Basic Operating Costs and the actual
amount of Tenant’s Share of Basic Operating Costs. If there is an underpayment
by Tenant, Tenant must pay the amount of such underpayment to Landlord within
30 days following delivery of the Statement. If there has been an overpayment by
Tenant, Landlord will credit such overpayment against Rent next coming due under
the Lease. At the end of the Lease Term, if no Event of Default exists, Landlord
will refund any overpayment to Tenant in cash. If the Lease Term commences or
ends at any time other than the first day of a calendar year, Tenant’s Share of
Basic Operating Costs will be prorated for such calendar year according to the
number of days of the Lease Term in such calendar year
          (d) If there exists any dispute as to the calculation of Tenant’s
Share of Basic Operating Costs (a “Dispute”), the events, errors, acts or
omissions giving rise to the Dispute will not constitute a breach or default by
Landlord nor shall Landlord be liable to Tenant, except as specifically provided
below. If there is a Dispute, Tenant must notify Landlord in writing (specifying
the items in dispute) within 90 days after receipt of the Statement.
Notwithstanding the existence of a Dispute, Tenant must timely pay the amount in
dispute as and when required under this Lease, but payment will be without
prejudice to Tenant’s position. Upon receipt of the payment, Landlord will give
Tenant such supplementary information regarding the items in Dispute as may be
reasonably requested by Tenant in an effort to resolve such Dispute. If Landlord
and Tenant are unable to resolve the Dispute, the Dispute will be referred to a
mutually satisfactory third party certified public accountant for final
resolution, although Tenant will retain the audit rights contained in
Section 4.2(e). The cost of the certified public accountant will be paid by the
party found to be least accurate (in terms of dollars in dispute). The decision
of the certified public accountant will be final and binding. Final settlement
must be made within 30 days after receipt of such accountant’s decision. If
Tenant does not dispute the calculation of Tenant’s Share of Basic Operating
Costs in accordance with the procedures and within the time periods specified in
this Section 4.2(d), or if Tenant does not request an audit of the Basic
Operating Costs in accordance with the procedures and within the time periods
specified in Section 4.2(e), the Statement will be considered final and binding
for the calendar year in question.
          (e) Tenant, at Tenant’s expense, will have the right, no more
frequently than once per calendar year, following 30 days’ prior written notice
(such written notice to be given within 30 days following Tenant’s receipt of
the Statement) to Landlord, to audit Landlord’s books and records relating to
Basic Operating Costs for the immediately preceding calendar year only. Tenant’s
right to audit Landlord’s books and records is subject to the following
conditions:
          (i) Basic Operating Costs for the calendar year in question must have
increased by more than 5% over Basic Operating Costs for the immediately
preceding calendar year.
          (ii) Tenant must conduct the audit in a manner that will not
unreasonably interfere with the conduct of Landlord’s business.
          (iii) Tenant must conduct the audit during normal business hours and
at the location where Landlord maintains its books and records.
          (iv) Tenant must deliver to Landlord a copy of the results of such
audit within 5 days after its receipt by Tenant.
          (v) No audit will be permitted if an Event of Default by Tenant
(including any failure by Tenant to pay an amount in Dispute) has occurred and
is continuing.
          (vi) Tenant must reimburse Landlord for the cost of all copies
requested by Tenant or Tenant’s auditor.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (vii) The audit must be conducted by an independent,
nationally-recognized accounting firm or a local accounting firm reasonably
acceptable to Landlord that is not being compensated by Tenant on a contingency
fee basis. The auditor and Tenant must agree with Landlord in writing to keep
the results of the audit confidential by executing and delivering to Landlord a
confidentiality agreement in a form acceptable to Landlord, in Landlord’s
reasonable discretion.
          (viii) No subtenant will have the right to audit Landlord.
          (ix) Tenant and its permitted assignees will be permitted only a total
of 1 audit per calendar year.
          (x) Tenant must conclude the audit within 60 days after Tenant’s
receipt of the Statement.
          (xi) Any assignee’s audit right will be limited to the period after
the effective date of the assignment.
Unless Landlord in good faith disputes the results of the audit, an appropriate
adjustment will be made between Landlord and Tenant to reflect any overpayment
or underpayment of Tenant’s Share of Basic Operating Cost Increases within
30 days after delivery of such audit to Landlord, in the manner described in
Section 4.2(c). If Landlord in good faith disputes the results of any such
audit, the parties will in good faith attempt to resolve any disputed items. If
Landlord and Tenant are able to resolve such dispute, final settlement will be
made within 30 days after resolution of the dispute. If the parties are unable
to resolve any such dispute, either Landlord or Tenant may trigger the Dispute
mechanism described in Section 4.2(d).
          (f) “Basic Operating Costs” means all costs and expenses incurred by
Landlord in each calendar year for operating, maintaining, repairing, managing
and, except as otherwise specifically provided in Section 4.2(g) below, owning
the Complex. “Basic Operating Costs” includes, without limitation, utilities
attributable to the Common Areas, insurance, Taxes, general landscaping, mowing
of grass, care of shrubs (including replacement of plants), operation and
maintenance of lawn sprinkler system, operation and maintenance of exterior
security lighting, water service and sewer charges, repainting of exterior
surfaces of truck doors, handrails, down spouts and other parts of the Buildings
that require periodic preventative maintenance, roof repairs and maintenance (to
the extent not directly paid by Tenant), parking lot maintenance (including
paving repairs and maintenance), common area maintenance, security service, pest
control service for the Common Areas and Service Areas, property management
fees, property owners’ association dues and assessments, costs of insurance
relating to the Complex, legal expenses incurred with respect to the Complex
which relate directly to the operation of the complex and which benefit all of
the tenants of the Complex generally, and any and all sales, use or other taxes
with respect to the foregoing charged by 1 or more applicable authorities.
Landlord may, at its option, amortize over a period of time reasonably
determined by Landlord in accordance with generally accepted accounting
principles using the straight-line method of depreciation, and collect through
Basic Operating Costs, the amortized costs and expenses associated with the
replacement of capital investment items which (i) Landlord reasonably believes
will reduce (or avoid increases in) Basic Operating Costs, to the extent the
replacement actually reduces or avoids increases in Basic Operating Costs,
(ii) Landlord reasonably believes is required for the safety of tenants and
occupants of the Complex, or (iii) may be required in order to comply with any
federal, state or municipal law, code or ordinance, or regulation which was not
promulgated, or which was promulgated but was not in effect or applicable to the
Complex as of the Effective Date.
          (g) “Basic Operating Costs” will not include any expenses or costs for
the following items:
          (i) Except as provided in Section 4.2(f), costs that, under generally
accepted accounting principles, are required to be classified as capital
expenditures;
          (ii) Except as provided in Section 4.2(f), depreciation or
amortization of the Building or its contents or components;
          (iii) Expenses for the preparation of space (including tenant finish
out costs) or other similar type work that Landlord performs for any tenant or
prospective tenant of the Building;
          (iv) Expenses incurred in leasing or obtaining new tenants or
retaining existing tenants, such as marketing costs and leasing commissions;
          (v) Except as provided in Section 4.2(f), legal expenses;

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (vi) Interest, amortization or other costs associated with any
mortgage, loan or refinancing of the Complex; or
          (vii) Any ground rent incurred for the Complex.

     4.3 Other Amounts Owing to Landlord. If Landlord incurs any expenses on
behalf of Tenant or is otherwise due reimbursement from Tenant under this Lease,
such amounts will be additional Rent. Tenant must pay the amounts owing within
10 days after its receipt of an invoice from Landlord.

     4.4 Late Payments; Dishonored Checks.
          (a) If Landlord does not receive any installment of Rent within 5 days
after the date due, Tenant, to the extent permitted by law, must pay, in
addition to the installment of Rent, a late payment charge equal to 5% of the
installment of Rent due. The late payment charge will increase to 10% of the
installment of Rent due if Tenant becomes responsible for a late payment charge
more than twice during any consecutive 12-month period. The late payment charge
will revert to 5% after Tenant has paid Rent for 12 consecutive months without
incurring a late payment charge. Because the additional costs and expenses
resulting to Landlord from late payments are difficult to ascertain precisely,
this late payment charge constitutes a reasonable and good faith estimate by the
parties of the extent of such additional costs and expenses.
          (b) In addition to the late payment charge contained in
Section 4.4(a), all Rent, if not paid within 30 days after the date due, will,
at the option of Landlord, and to the extent permitted by law, bear interest
from the date due until paid at the Default Rate.
          (c) If any check is tendered by Tenant and not duly honored with good
funds, the check will not constitute payment of Rent. Tenant will, in addition
to any other remedies available to Landlord under this Lease (including late
payment charges), pay Landlord a “NSF” fee of $25.00.
          (d) Acceptance of a late payment charge by Landlord does not
constitute a waiver of Tenant’s default with respect to the overdue amount, nor
will it be construed as a waiver by Landlord of the requirement for timely
payment nor create a course of dealing permitting such late payments. Any
payment by Tenant or receipt by Landlord of a lesser amount than the monthly
installment of Rent due under this Lease will be deemed to be on account of the
earliest Rent due hereunder. No endorsement or statement on any check or any
letter accompanying any check or payment as Rent will be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided in this Lease.

     4.5 Net Lease. This Lease is intended to be a fully net lease, so that this
Lease will yield, net to Landlord, the Rent specified in this Lease. In that
regard, all Basic Operating Costs (including, without limitation, all Taxes,
insurance premiums, and utility charges), maintenance (except as otherwise
provided in this Lease), repair and replacement expenses (except as otherwise
provided in this Lease), expenses relating to compliance with all applicable
laws and all other costs, fees, charges, expenses, reimbursements and
obligations of every kind and nature whatsoever relating to the Premises which
may arise or become due during the Lease Term must be paid and discharged by
Tenant.

SECTION 5 — CREDIT ENHANCEMENT

     5.1 Security Deposit. Tenant must deliver to Landlord the Security Deposit
when Tenant delivers to Landlord a signed counterpart of this Lease. Landlord
will hold the Security Deposit, without liability for interest, as security for
the performance by Tenant of Tenant’s covenants and obligations under this
Lease. The Security Deposit is not to be considered an advance payment of Rent
or a measure of Tenant’s liability for damages in case of default by Tenant.
Landlord may, from time to time, without prejudice to any other remedy, use the
Security Deposit to the extent necessary to make good any arrearages of Rent or
to satisfy any other covenant or obligation of Tenant hereunder. After Landlord
makes such application of the Security Deposit to Rent or other costs, Tenant
will pay to Landlord on demand the amount so applied in order to restore the
Security Deposit to its original amount. If Tenant is not in default at the
termination of this Lease, Landlord will return to Tenant the balance of the
Security Deposit within 30 days following the termination of this Lease. If
Landlord transfers its interest in the Complex during the Lease Term, Landlord
may assign the Security Deposit to the transferee. Upon assumption by such
transferee of liability for the Security Deposit, Landlord shall have no further
liability for the return of such Security Deposit.

     5.2 Guaranty. The obligations of Tenant under this Lease, financial and
otherwise, will be guaranteed by Navarre Corporation, a Minnesota corporation
(“Guarantor”) pursuant to the terms of that

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



certain Guaranty Agreement (the “Guaranty”) in the form attached hereto as
Exhibit “G”. The Guaranty must be signed by Guarantor concurrently with the
execution of this Lease.

SECTION 6 — LEGAL AND CONTRACTUAL LIMITATIONS ON USE OF PREMISES

     6.1 Use. The Premises must be used solely for light industrial and office
purposes. The Premises may not be used for any other purpose. Tenant, at
Tenant’s sole cost and expense, must obtain any and all licenses necessary for
its use of the Premises.

     6.2 Compliance with Laws.
          (a) Tenant, at Tenant’s sole cost and expense, must comply with all
current and future federal, state, municipal and other laws and ordinances and
all covenants, conditions, restrictions and other matters of record applicable
to the use of the Premises, the employees, agents, visitors and invitees of
Tenant, and the business conducted in the Premises by Tenant.
          (b) Without limiting the requirements in Section 6.2(a), Tenant must,
at Tenant’s own expense, comply with all laws regulating the use, generation,
storage, transportation, or disposal of Hazardous Substances (“Environmental
Laws”). Landlord and Tenant agree upon the following additional terms with
regard to Environmental Laws:
          (i) The term “Hazardous Substances”, as used in this Lease, includes,
without limitation, flammable, explosives, radioactive materials, asbestos,
polychlorinated biphenyl (PCB’s), chemicals known to cause cancer or
reproductive toxicity, pollutants, contaminants, irritants, hazardous wastes,
toxic substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any law or regulation now or
hereafter enacted or promulgated by any applicable governmental authority,
including under federal, state, and local laws, rules, regulations, and
ordinances.
          (ii) Tenant must, at Tenant’s own expense, make all submissions to,
provide all information required by, and comply with all requirements of all
governmental authorities (the “Authorities”) under the Environmental Laws.
          (iii) If any Authority or any third party demands that a clean-up plan
be prepared and that a clean-up be undertaken because of any deposit, spill,
discharge, or other release of Hazardous Substances that occurs during the Lease
Term or in connection with this Lease or Tenant’s use of the Premises, whether
during the Lease Term or not, at or from the Premises, or which arises at any
time from Tenant’s use or occupancy of the Premises, then Tenant must, at
Tenant’s own expense, prepare and submit the required plans and all related
bonds and other financial assurances to the applicable Authorities. In such case
Tenant must provide copies of all of such to Landlord at the same time provided
to the Authorities. Tenant shall carry out all such clean-up plans.
          (iv) Tenant must promptly provide all information regarding the use,
generation, storage, transportation, or disposal of Hazardous Substances that is
requested by Landlord. If Tenant fails to fulfill any duty imposed under this
Section 6.2(b) within a reasonable time, Landlord may do so. In such case,
Tenant must cooperate with Landlord in order to prepare all documents Landlord
deems necessary or appropriate to determine the applicability of the
Environmental Laws to the Premises and Tenant’s use thereof, and for compliance
therewith, and Tenant must execute all documents promptly upon Landlord’s
request. No such action by Landlord and no attempt made by Landlord to mitigate
damages under any Law will constitute a waiver of any of Tenant’s obligations
under this Section 6.2(b).
          (v) Notwithstanding anything contained in this Section 6.2(b) to the
contrary, Tenant may not take any remedial action in or about the Premises, nor
enter into any settlement agreement, consent decree or other compromise with
respect to any claims relating to any Hazardous Substances in any way connected
with the Premises without first notifying Landlord of Tenant’s intention to do
so and affording the Landlord the opportunity to appear, intervene or otherwise
assert and protect Landlord’s interest with respect thereto.
          (vi) Tenant must indemnity, defend at its cost, and hold harmless
Landlord and the Landlord-Related Parties from all fines, suits, procedures,
claims and actions of every kind, and all costs associated therewith (including
attorneys’ and consultants’ fees) arising out of or in any way connected with
(A) any deposit, spill, discharge or other release of Hazardous Substances that
occurs during the Lease Term, at or from the Premises, or that arises at any
time from Tenant’s use or occupancy of the Premises (whether or not during the
Lease Term), (B) Tenant’s failure to provide all information, make all
submissions, and take all steps required

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



by all Authorities under the Environmental Laws and all other environmental
laws, or (C) Tenant’s failure to otherwise fulfill each and every obligation to
be performed by it in this Section 6.2(b).
          (vii) Tenant must promptly notify Landlord and provide Landlord with
copies of any notice or other correspondence given or received by Tenant
regarding (A) Hazardous Substances affecting the Premises or the Complex,
(B) Tenant’s knowledge as to the violation of any law relating to Hazardous
Substances on the Premises or in the Complex or (C) the breach by Tenant of any
provisions of this Section 6.2(b).
          (viii) Tenant’s obligations and liabilities under this Section 6.2(b)
will survive the expiration or earlier termination of this Lease.
          (c) Accessibility Laws. Tenant, at its sole cost, is responsible for
compliance with the Americans With Disabilities Act and comparable federal,
state and local statutes or regulations relating to accessibility of facilities
(the “Accessibility Laws”) with respect to the Premises (including the
Improvements and all Alterations made to the Premises or any other acts of
Tenant after the Commencement Date) and all requirements of Accessibility Laws
that relate to the employer-employee relationship or that are necessitated by
the special needs of any employee, agent, visitor or invitee of Tenant,
including, without limitation, requirements related to auxiliary aids and
graphics. Landlord, at its sole cost, is responsible for compliance with
Accessibility Laws with respect to the Common Areas and the Service Areas,
except for any improvements required to the Common Areas or Service Areas that
are attributable to Tenant’s specific use of the Premises. Neither party will be
in default under this Section 6.2(c) for its failure to comply with
Accessibility Laws so long as the responsible party is either contesting in good
faith, and by legal means, the enforcement of Accessibility Laws, or is
undertaking diligent efforts to comply with Accessibility Laws.

     6.3 Building Rules and Regulations; No Nuisance.
          (a) Landlord has the right to adopt and modify Rules and Regulations
governing the use and occupancy of the Complex, including the Parking Areas.
Tenant must comply with the Rules and Regulations and must cause all of its
Tenant-Related Parties, contractors, invitees and visitors to do so as well.
Landlord may change the Rules and Regulations from time to time, as Landlord
deems necessary. Any changes to the Rules and Regulations will be effective when
sent by Landlord to Tenant in writing. Landlord will have no liability to Tenant
or any other person for its failure to enforce the Rules and Regulations.
          (b) Tenant may not commit any act which is a nuisance or annoyance to
Landlord or to other tenants in the Building or Complex or which might, in the
reasonable judgment of Landlord, appreciably damage Landlord’s goodwill or
reputation, or tend to injure or depreciate the value of the Building or
Complex.

     6.4 Quiet Enjoyment. Tenant, on paying all sums required under this Lease
and performing and observing all of its covenants and agreements, may peaceably
and quietly occupy and use the Premises during the Lease Term. Such occupancy
and use is subject to the provisions of this Lease, all matters of record
affecting the Complex and applicable governmental laws, rules, and regulations.
Landlord warrants and forever defends Tenant’s right to such occupancy against
the claims of any and all persons lawfully claiming the same or any part thereof
by, through or under Landlord, subject only to the provisions of this Lease, all
matters of record now or hereafter affecting the Complex and all applicable
governmental laws, rules, and regulations.

SECTION 7 — OPERATIONAL MATTERS

     7.1 Services to be Furnished by Landlord.
          (a) So long as no Event of Default exists under this Lease, Landlord
agrees to furnish to Tenant the following services:
          (i) Water, sewer, electricity, and telecommunications connections.
Tenant must pay the appropriate utility provider directly for all such services
that are separately metered to Tenant. If any such services are not separately
metered to Tenant, Tenant must pay Tenant’s Share, as determined by Landlord, of
all charges jointly metered with other premises. If Landlord elects to supply
any of the foregoing utilities to the Premises or select a utility supplier for
the Premises, Tenant agrees to purchase and pay for the utilities provided
within 10 days after receipt by Tenant of the bills therefor. If any such amount
is not paid within 10 days after the date of Landlord’s invoice to Tenant, the
unpaid amount will bear interest from the date due until the date paid at the
Default Rate.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (ii) Building Standard maintenance, management and operation of all
Common Areas and Service Areas.
          (b) If Landlord agrees to provide any additional services at the
specific request of Tenant (without implying any obligation on the part of
Landlord to do so), Tenant will reimburse Landlord for the cost of providing
such service (plus an administrative charge equal to 10% of such cost, plus
applicable sales tax). Landlord may discontinue the provision of such additional
service at any time upon 30 days’ advance written notice (or immediately upon
the occurrence of an Event of Default).
          (c) If any of the services Landlord is required to furnish hereunder
are interrupted, Landlord will use reasonable diligence to restore the services
promptly, but Tenant will have no claim for rebate of Rent, damages (including
damages for business interruption) or eviction on account thereof. In no event
will Landlord be liable for any interruption or failure of utility services on
the Premises.

     7.2 Parking.
          (a) Landlord is providing the Parking Areas for the non-exclusive and
common use of Landlord, all tenants of the Complex, and their respective
employees, agents, subtenants, licensees, visitors, guests and invitees. If any
parking spaces become unavailable to Tenant due to casualty damage, flooding,
condemnation or repairs, Landlord will use reasonable efforts to provide Tenant
with reasonably satisfactory alternative parking arrangements until the use of
the parking spaces is restored. If Tenant delivers written notice to Landlord
that the Parking Spaces are not available for Tenant’s use due to use by other
tenants of the Complex, and such unavailability persists for five
(5) consecutive business days, then Landlord will use commercially reasonable
efforts to address such parking issue in order to make the Parking Spaces
available for Tenant’s use. Tenant will have no right, however, to terminate
this Lease by reason of the loss of any parking spaces.
          (b) Tenant, the Tenant-Related Parties, and Tenant’s contractors,
licensees and invitees must comply with the Rules and Regulations regarding the
Parking Areas.

     7.3 Signage. As part of Landlord’s construction of the Improvements,
Landlord will install a sign on the exterior of the building identifying
Tenant’s business in the Premises. The specifications of the sign will be
subject to the approval of Landlord and Tenant pursuant to Paragraph 2 of
Exhibit “D” attached hereto; however, the size and location of the sign will be
determined by Landlord in its sole discretion. The cost of such sign will be
paid out of the Allowance. If the cost of such sign causes the Cost of the Work
(as defined in Exhibit “D” attached hereto) to exceed the amount of the
Allowance, Landlord will pay up to $5,000.00 of such excess amount attributable
to the sign, and the amount in excess of $5,000.00 will be deemed part of the
“Excess Amount” (as defined in Exhibit “D” attached hereto) and will be paid by
Tenant in accordance with Exhibit “D”. Tenant is required to obtain Landlord’s
prior written approval for any additional exterior Building signage and any
signage to be located in the Premises that is visible from the exterior of the
Building. All such signage is subject to any applicable governmental laws,
ordinances, regulations, Landlord’s standard sign criteria, subdivision codes,
covenants and restrictions and must be in the standard graphics for the
Building. Tenant, at its sole cost and expense, must remove all non-Building
Standard signage upon the termination of this Lease and repair any damage caused
by such removal, all to the reasonable satisfaction of Landlord.

     7.4 Repairs and Maintenance by Landlord. Landlord will maintain and keep in
good repair, reasonable wear and tear excepted, only the following: roof
structure of the Building, the structural soundness of the exterior walls of the
Building (including windows, glass or plate glass, and doors), exterior painting
of the Building, the foundation of the Building, the Common Areas, the Service
Areas, and the Parking Areas. All requests for repairs must be submitted to
Landlord in writing, except in the case of an emergency. The cost of repairs and
maintenance by Landlord pursuant to this Section 7.4 will be included in Basic
Operating Costs, except to the extent excluded by Section 4.2(g).

     7.5 Maintenance by Tenant.
          (a) Tenant must, at Tenant’s sole cost and expense, maintain in good
condition, reasonable wear and tear excepted, all parts of the Premises, except
those for which Landlord is expressly responsible as described in Section 7.4
above, including, but not limited to, interior windows, interior glass and plate
glass, interior doors, special store fronts, office entries, interior walls
(including demising walls of the Premises if they are not exterior walls of the
Building), finish work, floor and floor coverings, ceilings, heating, air
conditioning and ventilation systems within the Premises, truck doors, dock
bumpers, plumbing lines and fixtures within the Premises and other utility
lines, equipment and facilities within the Premises, and termite and pest
extermination. Tenant must also pay for, and at the election of Landlord,
perform, repairs, maintenance or replacements to the items described in
Section 7.4 above if the damage thereto is caused by negligence of Tenant, its
employees, agents, licensees or invitees.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b) Tenant must maintain the Premises in a clean, orderly and sanitary
condition and must not commit or allow any waste to be committed on any portion
of the Premises. Tenant must provide regular janitorial service for the
Premises.
          (c) At the expiration or early termination of this Lease, Tenant will
deliver up the Premises to Landlord in as good condition as at the Commencement
Date, ordinary wear and tear and damage by fire or casualty loss excepted.
          (d) Tenant must, at its sole cost and expense, enter into regularly
scheduled preventive maintenance/service contracts with reputable maintenance
contractors for servicing all hot water, heating, ventilating and air
conditioning and other mechanical systems and equipment within the Premises.
Each such contract must include all services suggested by the equipment
manufacturer in the operation/maintenance manual and must become effective (and
a copy thereof delivered to Landlord) within 30 days after the date Tenant takes
possession of the Premises. Tenant agrees to make copies of all maintenance and
service records available to Landlord upon request.

     7.6 Repairs by Tenant.
          (a) Tenant will repair or replace, at Tenant’s cost, any damage to the
Premises (including doors and door frames, interior windows and any kitchen
equipment, such as dishwashers, sinks, refrigerators, trash compactors and
plumbing and other mechanical systems related thereto) that is not caused by
Landlord and any damage to the Complex, or any part thereof, caused by Tenant,
any Tenant-Related Party or any subtenant, guest, licensee or invitee of Tenant.
          (b) If any damage described in Section 7.6(a) is located outside of
the Premises or below floor coverings, above ceilings or behind walls or columns
or if Tenant fails to make any other repairs or replacements within 30 days
after receipt of written notice from Landlord, Landlord may, at Landlord’s
option, make such repairs or replacements on Tenant’s behalf, Tenant will
reimburse Landlord for the cost of such repairs or replacements, plus an
administrative charge equal to 10% of the cost of such repairs or replacements.
If any such damage is covered by Landlord’s insurance, in whole or in part,
Tenant’s liability under this Section 7.6 will be limited to the deductible
payable by Landlord and any portion of the cost of repairing such damage not
covered by Landlord’s insurance.
          (c) In connection with repairs or replacements made by Tenant, Tenant
will provide to Landlord with a copy of the contractor agreement regarding such
repairs, copies of certificates of insurance evidencing contractor coverage
satisfactory to Landlord, copies of “as-built” plans and specifications and
other information or documentation reasonably required by Landlord, including
evidence of the lien-free completion of the repairs or replacements.

     7.7 Alterations, Improvements.
          (a) Tenant may make no alteration, change, improvement, replacement or
addition to the Premises (including, but not limited to, roof and wall
penetrations) (collectively, “Alterations”) without the prior written consent of
Landlord. Landlord will not unreasonably withhold consent with respect to
interior Alterations that do not affect, in any way, the mechanical, electrical,
plumbing, HVAC, structural and/or fire and life safety components of the
Building (“Non-Structural Alterations”). Landlord may, at its option, require
Tenant to submit plans and specifications to Landlord for approval prior to
commencing any Alterations. All Alterations must be done in a good and
workmanlike manner and in compliance with all applicable laws and ordinances.
All Alterations (other than Non-Structural Alterations) must be performed by a
contractor on Landlord’s approved list (a copy of which may be obtained from the
Building manager). Any contractors used by Tenant must carry a comprehensive
liability (including builder’s risk) insurance policy in such amounts as
Landlord may reasonably require and must provide proof of such insurance to
Landlord prior to the commencement of any Alterations. Landlord reserves the
right to require payment and performance bonds to be procured by Tenant or its
contractors in connection with such work. Upon completion of any Alterations,
Tenant must provide Landlord with a copy of its building permit, final
inspection tag and, if plans and specifications were required by Landlord, final
“as built” plans and specifications, together with evidence of the lien-free
completion of such Alterations. Except for the Improvements (which shall be
governed by the Tenant Improvements Agreement, if any), all Alterations now or
hereafter placed or constructed on the Premises at the request of Tenant will be
at Tenant’s cost. If Landlord performs Alterations on Tenant’s behalf, Tenant
must pay the cost of such Alterations (plus a construction management fee equal
to 10% of hard costs).
          (b) Upon the expiration or early termination of this Lease, Tenant
must surrender the Premises to Landlord in the same condition as the Premises
were delivered to Tenant on the date the Premises were Ready for Occupancy,
reasonable wear and tear excepted. Accordingly, Tenant may remove its trade
fixtures, supplies and movable furniture and equipment provided (i) such removal
is made prior to the termination or expiration of the Lease Term; (ii) Tenant is
not then in default in the

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



timely performance of any obligation or covenant under this Lease; and
(iii) Tenant promptly repairs all damage caused by such removal to the
reasonable satisfaction of the Landlord. Tenant must repair any damage caused by
such removal.

     7.8 Telecommunications. If Tenant desires to utilize the services of a
telephone or telecommunications provider whose equipment is not servicing the
Building as of the Effective Date (the “Telecommunications Provider”), Tenant
must notify Landlord. The Telecommunications Provider must obtain the written
consent of Landlord, which consent will not be unreasonably withheld or delayed,
before installing its lines or equipment or otherwise providing service within
the Complex. Landlord’s consent under this section will not be deemed any kind
of warranty or representation by Landlord as to the suitability, competence, or
financial strength of the Telecommunications Provider. All telephone and
telecommunications services desired by Tenant will be ordered and utilized at
the sole risk and expense of Tenant. Tenant agrees that if service by the
Telecommunications Provider is interrupted, curtailed, or discontinued, Landlord
will have no obligation or liability with respect thereto and that Tenant will
have the sole obligation to obtain substitute service at its expense.

     7.9 Change of Name or Common Areas.
          (a) Landlord reserves the right at any time to change the name of the
Building or Complex. Landlord will use reasonable efforts to give Tenant
30 days’ advance written notice of such change.
          (b) Landlord hereby reserves the right to repair, change, redecorate,
alter, improve, or renovate any part of the Common Areas (including the Common
Areas located on any full floor leased by Tenant) and to close the Common Areas
temporarily for maintenance and other reasonable purposes. In exercising such
right, Landlord will use reasonable efforts to minimize any interruption of
Tenant’s business conducted in the Premises.

     7.10 Entry by Landlord. Tenant agrees that Landlord and the
Landlord-Related Parties may enter into and upon any part of the Premises upon
prior notice to Tenant (except in the event of an emergency) at all reasonable
hours to inspect the same, to make repairs, replacements, or improvements, to
clean or maintain the Premises, or to show the Premises to prospective
purchasers, mortgagees, insurers or, within the last 12 months of the Lease
Term, to prospective tenants. Tenant will not be entitled to any abatement or
reduction of Rent by reason of any such entry. Landlord will use reasonable
efforts to minimize any disruption to the conduct of Tenant’s business by reason
of any such entry.

SECTION 8 — TRANSFER OF LEASEHOLD RIGHTS

     8.1 Transfers by Tenant.
          (a) Tenant may not assign this Lease or sublease the Premises or any
part thereof or mortgage, pledge or hypothecate its leasehold interest or grant
any concession or license within the Premises (any such assignment, sublease,
mortgage, pledge, hypothecation, or grant of a concession or license by Tenant
is referred to in this Section 8 as a “Transfer”) without the prior written
consent of Landlord, which consent will not be unreasonably withheld or delayed.
Without limiting the foregoing, Landlord and Tenant acknowledge that it would be
reasonable for Landlord to withhold its consent in any of the following
instances: (i) the tangible net worth of the proposed assignee or sublessee is
not sufficient to perform the obligations of Tenant under this Lease as they
become due; (ii) the proposed assignee or sublessee is a governmental agency;
(iii) in Landlord’s reasonable judgment, the use of the Premises by the proposed
assignee or sublessee would entail alterations which would reduce the value of
the leasehold improvements in the Premises, or would require materially
increased services by Landlord; (iv) Landlord has experienced previous defaults
by or is in litigation with the proposed assignee or sublessee; (v) the proposed
assignee or sublessee’s anticipated use of the Premises involves the generation,
storage, use, treatment or disposal of Hazardous Substances in a manner that
would violate the terms of the Lease; (vi) the proposed assignee or sublessee is
an entity with whom Landlord is under negotiation to lease space in the Complex;
(vii) the proposed assignment or sublease would cause a violation of another
lease for space in the Complex or would give an occupant of the Complex a right
to terminate or cancel its lease; (viii) the Landlord’s mortgagee does not
consent to the Transfer for any reason; or (ix) either an “Event of Default”
exists under this Lease or there exists an event or circumstance which with the
passage of time or the giving of notice would constitute an “Event of Default”
under this Lease. Any attempt to effect a Transfer without the consent of
Landlord will be void and of no effect.
          (b) To make a Transfer, Tenant must request in writing Landlord’s
consent at least 30 days in advance of the date on which Tenant desires to make
a Transfer and pay Landlord a $250.00 fee for reviewing the request, plus any
charges that may be assessed for such transfer by Landlord’s mortgagee (the
“Review Fee”) provided that the Review Fee does not exceed $750.00. The request
must include the name of the proposed transferee, current financial information
on the proposed transferee, the

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



terms of the proposed Transfer, and, if the Transfer pertains to only a portion
of the Premises, information regarding access or construction issues that must
be addressed to facilitate the Transfer. Landlord will, within 30 days following
receipt of such request, notify Tenant in writing that Landlord elects (i) to
terminate this Lease as to the space so affected as of the date so specified by
Tenant, in which event Tenant will be relieved of all further obligations
hereunder as to such space, (ii) to permit Tenant to assign or sublet such space
in accordance with the terms provided to Landlord, or (iii) to refuse consent to
Tenant’s requested Transfer and to continue this Lease in full force and effect
as to the entire Premises. If Landlord fails to notify Tenant in writing of such
election within the 30-day period, Landlord will be deemed to have elected
option (iii) above. If Landlord elects option (i) above, Tenant will have the
right to withdraw the request for consent by delivering written notice to
Landlord within 5 days after Tenant’s receipt of Landlord’s notice exercising
option (i), in which case the termination of the Lease will be negated. If
Tenant does not elect to negate the termination, the Lease will terminate
effective as of the 6th day after Landlord’s notice and Landlord will return the
Review Fee to Tenant.
          (c) The consent by Landlord to a particular Transfer will not be
deemed a consent to any other subsequent Transfer. If this Lease, the Premises
or the Tenant’s leasehold interest, or any portion of the foregoing, is
transferred, or if the Premises is occupied in whole or in part by anyone other
than Tenant without the prior written consent of Landlord as provided herein,
Landlord may collect rent from the transferee or other occupant and apply the
net amount collected to the Rent payable hereunder. Such collection or
application of rent by Landlord, however, will not be deemed a waiver of the
provisions hereof or a release of Tenant from the further performance by Tenant
of its covenants, duties and obligations hereunder.
          (d) As used herein, the term “Transfer” includes any merger,
consolidation, reorganization, sale of assets, sale of a controlling interest in
stock, or other transfer by like manner or operation of law. Notwithstanding
anything to the contrary, Tenant has the right, subject to Section 8.3, without
Landlord’s consent, to assign this Lease to (i) any corporation or other entity
resulting from a merger or consolidation with Tenant, so long as such surviving
corporation or entity acquires all or substantially all of Tenant’s assets and
on-going concern, and has a tangible net worth at least equal to Tenant’s
tangible net worth either as of the Effective Date or the date immediately
preceding the proposed Transfer, whichever is greater, or (ii) any person or
entity which acquires all or substantially all of Tenant’s assets and on-going
concern, so long as such person or entity has a tangible net worth at least
equal to Tenant’s tangible net worth either as of the Effective Date or the date
immediately preceding the proposed Transfer, whichever is greater, or (iii) any
person or entity which acquires a controlling interest in Tenant’s stock, so
long as such person or entity has a tangible net worth at least equal to
Guarantor’s tangible net worth either as of the Effective Date or the date
immediately preceding the proposed Transfer, whichever is greater.

     8.2 Affiliate Transfers. Tenant has the right, subject to Section 8.3,
without Landlord’s consent, to assign this Lease or sublet all or any portion of
the Premises to any person or entity that controls, is controlled by, or is
under common control with the original Tenant named in this Lease (an “Affiliate
Transfer”). The term “control” means, with respect to a corporation, the right
to exercise, directly or indirectly, more than 50% of the voting rights
attributable to the shares of the controlled corporation, and, with respect to a
person or entity that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled person or entity. Tenant must provide Landlord with
written notice of any Affiliate Transfer within 10 days after the effective date
of such the Affiliate Transfer.

     8.3 Transfer Requirements. The following requirements apply to all
Transfers (including Affiliate Transfers):
          (a) Tenant must, in the case of an assignment, cause the assignee to
expressly assume and agree to perform, all of the covenants, duties and
obligations of Tenant under this Lease. The assignee will be jointly and
severally liable under the Lease along with Tenant.
          (b) Except in the case of an Affiliate Transfer, if the rent or other
consideration payable by a sublessee or assignee under any such permitted
sublease or assignment exceeds the Rent for the portion of the Premises so
transferred, Tenant must pay to Landlord, as additional Rent, all such excess
rental and other consideration, immediately upon receipt thereof by Tenant.
          (c) The use of the Premises by the assignee or transferee must be
consistent with the terms of this Lease. All of the terms and provisions of this
Lease will continue to apply after a Transfer, unless otherwise expressly
provided herein.
          (d) Tenant will remain directly and primarily liable for the
performance of all the covenants, duties and obligations of Tenant under this
Lease (including, without limitation, the obligation to pay Rent). Landlord will
be permitted to enforce the provisions of this Lease against the undersigned

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Tenant or any transferee, or both, without demand upon or proceeding in any way
against any other persons.

     8.4 Transfers by Landlord. Landlord will have the right to transfer and
assign, in whole or in part, all of its rights and obligations hereunder and in
the Complex. Upon the assumption by the transferee of the obligations of
Landlord hereunder, Landlord will be released from any further obligations
accruing after the date of transfer, and Tenant will look solely to such
successor-in-interest of Landlord for the performance of such obligations.

     8.5 Sublease of Offer Space. In the event Landlord and Tenant enter into an
amendment to this Lease to incorporate the Offer Space pursuant to Section 2.4
above, Landlord hereby consents to Tenant’s sublease of the Offer Space to an
entity known as Gong Anime, Inc., a joint venture of which Guarantor is a 50%
owner, so long as the sublease of the Offer Space satisfies the conditions and
requirements of this Lease (other than obtaining Landlord’s prior written
consent), including, without limitation, Section 8.3, and Tenant deliverers to
Landlord a copy of the sublessee whereby the sublessee agrees to be bound by all
provisions of this Lease.

SECTION 9 — INSURANCE; CASUALTY; ALLOCATION OF LIABILITY

     9.1 Property Insurance.
          (a) Landlord must maintain insurance policy or policies of “risks of
direct physical loss” in a “special form” basis (or comparable coverage by
whatever name denominated) on the portion of the Complex that is the property of
Landlord (including Alterations by Tenant that have become the property of
Landlord), in an amount equal to not less than 90% of the replacement cost (or
such greater amount as may be necessary to comply with the provisions of any
co-insurance clauses of the policy). The premium for such policy will be
included as a part of the Basic Operating Costs. Payments for losses thereunder
will be made solely to Landlord or to the mortgagees of Landlord as their
interests may appear. If insurance premiums for the Complex increase due to:
(i) the Improvements to the Premises in excess of Building Standard or any
subsequent improvements made by Tenant to the Premises or made by Landlord at
Tenant’s request, or (ii) as a result of Tenant’s use of the Premises, Landlord
may elect to require Tenant to pay directly for the increased premiums rather
than including such increased premiums in Basic Operating Costs.
          (b) Tenant must maintain an insurance policy or policies of “risks of
direct physical loss” in a “special form” basis (or comparable coverage by
whatever name denominated) on all of its personal property, including removable
trade fixtures, supplies and movable furniture and equipment located on the
Premises, in an amount equal to full replacement cost and endorsed to provide
that Tenant’s insurance is primary in the event of any overlapping coverage with
the insurance carried by Landlord. Such insurance will be maintained at the
expense of Tenant and payment for losses thereunder will be made solely to
Tenant or to the mortgagees of Tenant (if permitted hereunder) as their
interests may appear. Tenant must, prior to occupancy of the Premises and at
Landlord’s request from time to time, provide to Landlord a current certificate
of insurance evidencing Tenant’s compliance with this Section 9.1. Tenant must
obtain the agreement of Tenant’s insurers to notify Landlord at least 30 days
prior to any cancellation, modification or expiration of a property insurance
policy.

     9.2 Liability and Other Insurance.
          (a) Landlord must maintain a policy or policies of commercial general
liability insurance covering the Complex (but excluding the Premises) on ISO
Form CG 0001 or its equivalent, insuring against claims for personal or bodily
injury or death or property damage (including contractual indemnity and
liability coverage without contractual exclusion) occurring upon, in or about
the Complex (but excluding the Premises), affording protection to the limit of
not less than $1,000,000 per occurrence for bodily injury and property damage,
$1,000,000 per occurrence for personal or advertising injury, $1,000,000 for
general aggregate liability, and such other coverage as Landlord may reasonably
deem appropriate. Such insurance will be maintained at the expense of Landlord
(as a part of the Basic Operating Costs), and payments for losses thereunder
will be made solely to Landlord or any other additional insured, as appropriate.
Landlord’s insurance will contain an endorsement that Landlord’s insurance is
primary for claims arising out of an incident or event occurring within the
Common Areas.
          (b) Tenant must maintain a policy or policies of (i) commercial
general liability insurance covering the Premises and Tenant’s use thereof on
ISO Form CG 0001 or its equivalent, insuring against claims for personal or
bodily injury or death or property damage (including contractual indemnity and
liability coverage without contractual exclusion) occurring upon, in or about
the Premises, (ii) worker’s compensation insurance coverage in accordance with
applicable law with a waiver of subrogation in favor of Landlord, and
(iii) motor vehicle liability insurance with coverage for all owned and hired
vehicles with combined limits of not less than $1,000,000 each accident for
bodily injury or property damage. The policy or policies must be issued by and
binding upon an insurance company

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS




licensed to do business in the State having an A.M. Best Rating of “AVII” or
better. Tenant’s liability insurance must provide minimum protection of not less
than $1,000,000 per occurrence for bodily injury and property damage, $1,000,000
per occurrence for personal or advertising injury, $1,000,000 for general
aggregate liability, and such other coverage as Landlord may reasonably deem
appropriate. Tenant’s insurance must contain an endorsement that Tenant’s
insurance is primary and non-contributory for claims arising out of an incident
or event occurring within the Premises. Tenant’s insurance must contain a
provision naming Landlord (and any mortgagee designated by Landlord) as an
additional insured. Tenant must, prior to and during all times of occupancy of
the Premises, provide Landlord with a current certificate of insurance
evidencing Tenant’s compliance with this Section 9.2. Tenant must obtain the
agreement of Tenant’s insurers to notify Landlord at least 30 days prior to any
cancellation, modification or expiration of a liability insurance policy.
          (c) From time to time during the Lease Term (but not more often than
once every 3 years), Landlord may increase the minimum coverage amount specified
in this Section 9.2 in order to reflect inflation and other relevant factors.
Within 30 days after Landlord notifies Tenant of such an increase, both Landlord
and Tenant must deliver to the other a certificate of insurance reflecting such
increases in coverage.

     9.3 Casualty Damage.
          (a) If the Premises or the Building is damaged by fire or other
casualty, Tenant must give prompt written notice to Landlord.
          (b) Landlord may terminate the Lease due to a casualty to the Premises
or any portion of the Building if:
          (i) The Building is so damaged by fire or other casualty that
substantial alteration or reconstruction of the Building will, in the judgment
of an independent architect selected by Landlord, be required (whether or not
the Premises has been damaged by the casualty) or, in Landlord’s reasonable
opinion, repair or reconstruction cannot be made within 180 days after the fire
or casualty;
          (ii) Any mortgagee under a first mortgage or first deed of trust
covering the Building requires that the insurance proceeds payable as a result
of the casualty be used to retire the mortgage debt;
          (iii) The casualty is not insured under the property insurance
required to be carried by Landlord pursuant to the terms of Section 9.1; or
          (iv) Landlord determines that insurance proceeds will be insufficient
to restore the Building.
          (c) If Landlord does not terminate this Lease, Landlord will, as soon
as practicable, but no more than 90 days after the date of the casualty,
commence to repair and restore the Building and will proceed with reasonable
diligence to restore the Building to substantially its condition prior to the
occurrence of the casualty. However, Landlord will not be required to rebuild,
repair, or replace any part of Tenant’s removable furniture, fixtures and
equipment or any Alterations to the Premises made by Tenant following the
Commencement Date which were not approved by Landlord in writing. Furthermore,
Landlord will not be required to spend for the restoration work an amount in
excess of the insurance proceeds actually received by Landlord as a result of
the casualty, plus any deductible amounts thereunder (but the Landlord may
choose, at its option, to provide the extra funds necessary to complete the
restoration).
          (d) If Landlord does not either commence the repairs to the Building
within the time required herein or complete the repairs to the Building within
180 days after the date of the casualty, Tenant may terminate the Lease by
written notice to Landlord given no later than 30 days following the date on
which Landlord was to commence or complete such repairs, as the case may be.
          (e) Except as provided in Section 6.4 herein, Landlord will not be
liable for any inconvenience or annoyance to Tenant or injury to the business of
Tenant resulting in any way from the casualty or its repair. However, Landlord
may allow Tenant an equitable abatement of Rent during the time and to the
extent the Premises is unfit for occupancy and vacated by Tenant. If the
Premises or any other portion of the Complex is damaged by a casualty resulting
from the intentional acts of Tenant or any Tenant-Related Party, subtenant, or
licensee of Tenant, Rent will not be abated during the repair of such damage.

     9.4 INDEMNITY BY TENANT. TENANT HEREBY INDEMNIFIES, DEFENDS AND HOLDS
HARMLESS LANDLORD AND THE LANDLORD-RELATED PARTIES FROM AND

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, DAMAGES, CLAIMS, SUITS, LOSSES,
CAUSES OF ACTION, LIENS, JUDGMENTS AND EXPENSES (INCLUDING COURT COSTS,
ATTORNEY’S FEES AND COSTS OF INVESTIGATION) OF ANY KIND, NATURE OR DESCRIPTION
RESULTING FROM ANY INJURIES TO OR DEATH OF ANY PERSON OR ANY DAMAGE TO PROPERTY
WHICH ARISES, OR IS CLAIMED TO ARISE FROM THE FOLLOWING (COLLECTIVELY, THE
“TENANT-RELATED CLAIMS”): (i) AN INCIDENT OR EVENT WHICH OCCURRED WITHIN OR ON
THE PREMISES; (ii) AN INCIDENT OR EVENT WHICH OCCURRED DURING THE PERFORMANCE OF
ANY ALTERATIONS MADE BY OR ON BEHALF OF TENANT UNDER SECTION 7.7; (iii) AN
INCIDENT OR EVENT WHICH OCCURRED DURING THE CONSTRUCTION OF ANY TENANT
IMPROVEMENTS OR ALTERATIONS BY TENANT OR A PARTY ON BEHALF OF TENANT; (iv) THE
OPERATION OR CONDUCT OF TENANT’S BUSINESS WITHIN THE PREMISES; OR (v) THE BREACH
OF THIS LEASE BY TENANT. SUCH INDEMNIFICATION WILL BE IN EFFECT EVEN IF THE
TENANT-RELATED CLAIM IS THE RESULT OF OR CAUSED BY THE NEGLIGENT ACTS OR
OMISSIONS OF LANDLORD OR ANY LANDLORD-RELATED PARTY. THE INDEMNITY OBLIGATIONS
OF TENANT UNDER THIS SECTION 9.4 WILL NOT APPLY TO A TENANT-RELATED CLAIM
ARISING OUT OF THE GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT OF LANDLORD OR ANY
LANDLORD-RELATED PARTY.

     9.5 INDEMNITY BY LANDLORD. LANDLORD HEREBY INDEMNIFIES, DEFENDS AND HOLDS
HARMLESS TENANT AND THE TENANT-RELATED PARTIES FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, DAMAGES, CLAIMS, SUITS, LOSSES, CAUSES OF ACTION,
LIENS, JUDGMENTS AND EXPENSES (INCLUDING COURT COSTS, ATTORNEYS’ FEES AND COSTS
OF INVESTIGATION) OF ANY KIND, NATURE OR DESCRIPTION RESULTING FROM ANY INJURIES
TO OR DEATH OF ANY PERSON OR ANY DAMAGE TO PROPERTY WHICH ARISES, OR IS CLAIMED
TO ARISE FROM THE FOLLOWING (COLLECTIVELY, THE “LANDLORD-RELATED CLAIMS”):
(i) AN INCIDENT OR EVENT WHICH OCCURRED WITHIN OR ON THE COMMON AREAS; (ii) THE
OPERATION OR CONDUCT OF LANDLORD’S BUSINESS WITHIN THE COMMON AREAS; OR
(iii) THE BREACH OF THIS LEASE BY LANDLORD. SUCH INDEMNIFICATION WILL BE IN
EFFECT EVEN IF THE LANDLORD-RELATED CLAIM IS THE RESULT OF OR CAUSED BY THE
NEGLIGENT ACTS OR OMISSIONS OF TENANT OR ANY TENANT-RELATED PARTY. THE INDEMNITY
OBLIGATIONS OF LANDLORD UNDER THIS SECTION 9.5 WILL NOT APPLY TO A
LANDLORD-RELATED CLAIM ARISING OUT OF THE GROSS NEGLIGENCE OR INTENTIONAL
MISCONDUCT OF TENANT OR ANY TENANT-RELATED PARTY. FURTHERMORE, ALL CLAIMS
AGAINST LANDLORD ARE LIMITED BY SECTION 12.4.

     9.6 Waiver of Claims and Subrogation Rights. So long as it is permissible
to do so under the laws and regulations governing the writing of insurance
within the State, all insurance carried by either Landlord or Tenant will
provide for a waiver of rights of subrogation against Landlord and Tenant on the
part of the insurance carrier. Unless the waivers contemplated by this sentence
are not obtainable for the reasons described in this Section 9.6, Landlord
waives any and all rights of recovery, claims, actions or causes of action
against Tenant and the Tenant-Related Parties, and Tenant waives any and all
rights of recovery, claims, actions or causes or action against Landlord and the
Landlord-Related Parties, for any loss or damage to property or any injuries to
or death of any person which is covered or would have been covered under the
insurance policies required under this Lease. The foregoing release will not
apply to losses or damages in excess of actual or required policy limits
(whichever is greater) nor to any deductible (up to a maximum of $10,000)
applicable under any policy obtained by the waiving party. The failure of either
party (the “Defaulting Party”) to take out or maintain any insurance policy
required under this Lease will be a defense to any claim asserted by the
Defaulting Party against the other party hereto by reason of any loss sustained
by the Defaulting Party that would have been covered by any such required
policy. The waivers set forth in the immediately preceding sentence will be in
addition to, and not in substitution for, any other waivers, indemnities, or
exclusions of liabilities set forth in this Lease.

     9.7 Damages from Certain Causes. Notwithstanding anything contained in this
Lease to the contrary, and subject to the terms of Section 9.6, neither Landlord
nor any Landlord-Related Party will be liable for damages to Tenant or any party
claiming through Tenant for any injury to or death of any person or damage to
property or for interruption or damage to business resulting from (and Tenant,
for itself and the Tenant-Related Parties, specifically waives and releases any
claims it may have with respect to) any of the following:
          (a) any act, omission or negligence of Tenant, any Tenant-Related
Party or Tenant’s contractors, subtenants, assignees, licensees, invitees or
customers;
          (b) any act, omission or negligence of any other tenant within the
Building, or any of their respective employees, agents, contractors, tenants,
assignees, licensees, invitees or customers;

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS




          (c) the repair, alteration, maintenance, damage or destruction of the
Premises or any other portion of the Building (including the construction of
tenant improvements for other tenants of the Building), except to the extent
caused by the negligence or willful misconduct of Landlord or any
Landlord-Related Party;
          (d) vandalism, theft, burglary and other criminal acts (other than
those committed by Landlord’s employees) in or about the Complex (including the
Parking Areas);
          (e) any defect in or failure of equipment, pipes, wiring, heating or
air conditioning equipment, stairs, elevators, or sidewalks, the bursting of any
pipes or the leaking, escaping or flowing of gas, water, steam, electricity, or
oil, broken glass, or the backing up of any drains, except to the extent caused
by the negligence or willful misconduct of Landlord or any Landlord-Related
Party;
          (f) injury done or occasioned by wind, snow, rain or ice, fire, act of
God, public enemy, injunction, riot, strike, insurrection, war, court order,
requisition, order of any governmental body or authority; or
          (g) any other cause beyond the reasonable control of Landlord.
Under no circumstances will Landlord be liable for damages related to business
interruption or loss of profits. The provisions of this Section 9.7 will not
limit the obligations of Landlord under this Lease or the rights of Tenant to
seek enforcement of the terms of this Lease, so long as such enforcement by
Tenant does not involve a claim for damages.

SECTION 10 — CONDEMNATION

     10.1 Condemnation. Landlord may terminate this Lease if the whole or
substantially the whole of the Complex, or the whole or such portion of the
Premises as will render the remainder unfit for Tenant’s use, is taken for any
public or quasi-public use, by right of eminent domain or otherwise, or sold in
lieu of condemnation. The effective date of the termination will be the date
when physical possession of the Building or the Premises is taken by the
condemning authority. If this Lease is not terminated upon any such taking or
sale, the Base Rent payable hereunder will be reduced by an amount representing
that portion of Base Rent applicable to the portion of the Premises subject to
such taking or sale. Landlord will to the extent Landlord deems feasible,
restore the Building and the Premises to substantially their former condition.
However, Landlord will not be required to rebuild, repair, or replace any
Alterations to the Premises made by Tenant following the Commencement Date that
were not approved by Landlord in writing. Furthermore, Landlord will not be
required to spend for such work an amount in excess of the amount received by
Landlord as compensation for such taking.

     10.2 Condemnation Award. All amounts awarded upon a taking of any part or
all of the Property, Building or the Premises will belong to Landlord, and
Tenant will not be entitled to and expressly waives all claims to any such
compensation. Tenant may, however, make a separate claim upon the condemning
authority for expenses related to relocation and for the unamortized cost of
leasehold improvements paid for by Tenant.

SECTION 11 — TITLE ENCUMBRANCES

     11.1 Subordination to Mortgage; Lender Rights.
          (a) This Lease will be subordinate to any mortgage, deed of trust or
other lien now existing or hereafter placed upon the Premises or upon the
Complex, and to any renewals, modifications, consolidations, refinancings, and
extensions thereof, but Tenant agrees that any such mortgagee or deed of trust
beneficiary will have the right at any time to subordinate such mortgage, deed
of trust or other lien to this Lease on such terms and subject to such
conditions as such mortgagee or deed of trust beneficiary may deem appropriate,
in its discretion. If any proceedings are brought for the foreclosure of, or in
the event of the exercise of the power of sale under, any such mortgage, deed of
trust or other lien, Tenant agrees, without further action hereunder, to attorn
to the purchaser upon such foreclosure (or any deed in lieu of foreclosure) and
recognize such purchaser as the Landlord under this Lease. Landlord is hereby
irrevocably vested with full power and authority to subordinate this Lease to
any mortgage, deed of trust or other lien now existing or hereafter placed upon
the Premises or the Complex and Tenant agrees upon demand to execute such
further instruments subordinating this Lease or attorning to the holder of any
such liens as Landlord may reasonably request.
          (b) Upon Tenant’s written request, Landlord will use reasonable
efforts to obtain from Landlord’s lender, a subordination, non-disturbance and
attornment agreement on such lender’s form and otherwise reasonably satisfactory
to Landlord, Tenant and such lender. Tenant must pay all fees, costs and
expenses incurred by Landlord in connection therewith (but no more than $1,500
per request).

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS




          (c) If the Premises is subject to the lien of a mortgage or deed of
trust or similar instrument in favor of a lender, Tenant must give written
notice to any such lender whose name and address have been given to Tenant
before taking any action on account of any default by Landlord hereunder. Any
such notice given by Tenant must (i) be given in the manner described in
Section 13.1 of this Lease, (ii) specify the default by Landlord in reasonable
detail, and (iii) afford the lender a reasonable period of time to perform the
obligation on behalf of Landlord.

     11.2 Landlord’s Lien; Security Interest. Tenant hereby grants to Landlord a
lien and security interest in all property of Tenant now or hereafter placed in
or upon the Premises for payment of all Rent and other sums agreed to be paid by
Tenant under this Lease. The provisions of this section relating to such lien
and security interest will constitute a security agreement under and subject to
the “Uniform Commercial Code,” as enacted in the State, so that Landlord may
enforce a security interest in all property of Tenant now or hereafter placed in
or on the Premises, in addition and cumulative of the landlord’s liens and
rights provided by law or by the other terms and provisions of this Lease.
Landlord may enforce this landlord’s lien and security interest immediately upon
a breach of this Lease by Tenant (whether an Event of Default will exist or not)
if Tenant is vacating or is threatening to vacate the Premises. Tenant agrees to
execute, as debtor, such financing statement or statements as Landlord may now
or hereafter request. Landlord may at its election at any time file a copy of
this page of this Lease and the signature page of this Lease as a financing
statement, with Tenant as the “debtor” and Landlord as the “secured party.”

     11.3 Mechanic’s Liens. Tenant may not permit any mechanic’s liens,
materialmen’s liens or other liens to be placed upon the Premises or the Complex
for any work performed by or at the request of Tenant, or any assignee,
sublessee or licensee of Tenant. If any such lien is attached to the Premises or
the Complex and not discharged by payment, bonding or otherwise within 20 days
after notice from Landlord to Tenant, then, in addition to any other right or
remedy of Landlord, Landlord may, but is not be obligated to, discharge the
same. Any amount paid by Landlord for the aforesaid purpose will be paid by
Tenant to Landlord on demand as additional Rent and will bear interest at the
Default Rate from the date paid by Landlord until reimbursed by Tenant.

SECTION 12 — DEFAULT; DISPUTES; REMEDIES

     12.1 Default by Tenant. The following events will be deemed to be events of
default by Tenant under this Lease (each an “Event of Default”):
          (a) Tenant fails to timely pay any Rent and such failure continues for
a period of 5 days after written notice of such default has been delivered to
Tenant (but if Landlord has given Tenant 2 such notices during any 12-month
period, Landlord will not be required to give further notice; thereafter, the
failure by Tenant to make any payment of Rent when due hereunder will be an
Event of Default without notice or grace period);
          (b) Tenant fails to comply with any terms, provisions or covenants of
this Lease or any other agreement between Landlord and Tenant (other than a
failure related to the non-payment of Rent), all of which terms, provisions and
covenants will be deemed material, and such failure continues for a period of
30 days after written notice of such failure has been delivered to Tenant, or if
such failure cannot reasonably be cured within such 30-day period, Tenant fails
to commence to cure such failure within such 30-day period or thereafter fails
to prosecute the cure diligently and continuously or fails to complete the cure
within 60 days after the date of Landlord’s notice of default;
          (c) Tenant or any Guarantor takes any action to, or notifies Landlord
that Tenant or any Guarantor intends to, file a petition under any section or
chapter of the United States Bankruptcy Code, as amended from time to time, or
under any similar law or statute of the United States or any state thereof; or a
petition is filed against Tenant or any Guarantor under any such statute and is
not dismissed within 60 days thereafter;
          (d) A receiver or trustee is appointed for Tenant’s leasehold interest
in the Premises or for all or a substantial part of the assets of Tenant or any
Guarantor; or
          (e) Tenant abandons all or any substantial portion of the Premises or
Tenant refuses to take occupancy of the Premises.

     12.2 Landlord’s Remedies.
          (a) Upon the occurrence of any Event of Default, Landlord may, at its
option and without further notice to Tenant and without judicial process, in
addition to all other remedies given hereunder or by law or equity, do any one
or more of the following: (i) terminate this Lease, in which event Tenant will
immediately surrender possession of the Premises to Landlord; (ii) enter upon
and take possession of the Premises and expel or remove Tenant therefrom, with
or without having terminated this

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS




Lease; (iii) apply all or any portion of the Security Deposit to cure such Event
of Default; (iv) change or re-key all locks to entrances to the Premises, and
Landlord will have no obligation to give Tenant a new key to the Premises until
such Event of Default is cured; and (v) remove from the Premises any furniture,
fixtures, equipment or other personal property of Tenant, without liability for
trespass or conversion, and store such items either in the Complex or elsewhere
at the sole cost of Tenant and without liability to Tenant. Landlord may retain
control over all such property for the purpose of foreclosing the security
interest created by Section 11.2. Any of such furniture, fixtures, equipment or
personal property not claimed within 30 days from the date of removal will be
deemed abandoned.
          (b) Exercise by Landlord of any one or more remedies hereunder will
not constitute forfeiture or an acceptance of surrender of the Premises by
Tenant. Such surrender can be effected only by the written agreement of Landlord
and Tenant.
          (c) If Landlord terminates this Lease by reason of an Event of
Default, Tenant must pay to Landlord the sum of (i) the cost of recovering the
Premises (including attorney’s fees and costs), (ii) the unpaid Rent and all
other indebtedness accrued hereunder to the date of such termination, (iii) the
amounts stated in Section 12.2(e), (iv) the total Rent which Landlord would have
received under this Lease for the remainder of the Lease Term minus the Fair
Market Rental Value (hereinafter defined) of the Premises for the same period,
both discounted to present value at the Prime Rate (hereinafter defined) in
effect upon the date of determination, and (v) any other damages or relief which
Landlord may be entitled to at law or in equity. For the purposes of this
section, “Fair Market Rental Value” will be the rental rate that would be
received from a comparable tenant for a comparable lease for premises and other
properties of equivalent quality, size, condition and location as the Premises,
taking into account any free rent or other concessions that are generally
prevailing in the marketplace at the time of Tenant’s default, market conditions
and the period of time the Premises may reasonably be expected to remain vacant
before Landlord is able to re-let the Premises to a suitable new tenant. For
purposes of this section, “Prime Rate” will mean the per annum rate of interest
announced or published from time to time by Bank of America, N.A., Dallas, Texas
(or its successors or assigns) as its prime commercial lending rate.
          (d) If Landlord repossesses the Premises without terminating this
Lease, then Tenant must pay to Landlord the sum of (i) the cost of recovering
the Premises (including attorney’s fees and costs), (ii) the unpaid Rent and
other indebtedness accrued to the date of such repossession, and (iii) the total
Rent that Landlord would have received under this Lease for the remainder of the
Lease Term minus any net sums thereafter received by Landlord through reletting
the Premises during said period after deducting expenses incurred by Landlord in
connection with such reletting for advertising costs, brokerage commissions,
architectural fees, tenant improvement costs and allowances and any other
allowances or concessions provided by Landlord (amortized pro rata over the term
of such new lease). Re-entry by Landlord will not affect the obligations of
Tenant for the unexpired Lease Term. Tenant will not be entitled to any excess
of rent obtained by reletting over the Rent required to be paid by Tenant
hereunder. Actions to collect amounts due by Tenant may be brought 1 or more
times, without the necessity of Landlord’s waiting until the expiration of the
Lease Term. In addition, Landlord may, at any time following repossession of the
Premises without termination of the Lease, elect to terminate the Lease and
pursue the remedies available to Landlord pursuant to Section 12.2(c) above in
lieu of the remedies available to Landlord pursuant to this Section 12.2(d).
          (e) If Landlord has terminated this Lease pursuant to Section 12.2(c),
Tenant must also pay to Landlord the unamortized portion (assuming level
amortization at 12% interest over the Lease Term), calculated as of the date of
termination, of all leasing commissions, tenant improvement costs and
allowances, architectural costs and allowances, any other allowances actually
provided by Landlord and all other out-of-pocket costs actually incurred by
Landlord related to this Lease.
          (f) Upon termination of this Lease or repossession of the Premises due
to the occurrence of an Event of Default, Landlord will not be obligated to
relet or attempt to relet the Premises.
          (g) If Tenant fails to make any payment, perform any obligation, or
cure any default hereunder within 10 days after receipt of written notice
thereof, Landlord, without obligation to do so and without thereby waiving such
failure or default, may make such payment, perform such obligation, and/or
remedy such other default for the account of Tenant (and enter the Premises for
such purpose). Tenant must pay all costs, expenses and disbursements (including
attorneys’ fees) incurred by Landlord in taking such remedial action, plus, at
the option of Landlord, interest thereon at the Default Rate.

     12.3 Default by Landlord. Landlord will be in default under this Lease if
Landlord fails to perform any of its obligations hereunder and such failure
continues for a period of 30 days after Tenant delivers written notice of such
failure to Landlord. Tenant must also deliver written notice of such failure to
the holder(s) of any indebtedness or other obligations secured by any mortgage
or deed of trust affecting the Premises, of which Tenant has received actual
notice. If such failure cannot reasonably be cured within the 30-day period,
Landlord will not be in default hereunder as long as Landlord or such holder(s)
commences the remedying of such failure within the 30-day period and diligently
prosecutes the

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



same to completion. Landlord will not be liable to Tenant for consequential,
special or punitive damages by reason of a failure to perform (or a default) by
Landlord under this Lease.

     12.4 Limitation on Landlord’s Liability. Tenant will be entitled to look
solely to Landlord’s equity in the Complex for the recovery of any judgment
against Landlord, and Landlord will not be personally liable for any deficiency
with respect to the recovery of such judgment. This recourse limitation will not
limit any right that Tenant might otherwise have to obtain specific performance
of Landlord’s obligations under this Lease.

     12.5 Attorney’s Fees. If Landlord or Tenant employs an attorney to assert
or defend any action arising out of the breach of any term, covenant or
provision of this Lease, or to bring legal action for the unlawful detainer of
the Premises, the prevailing party will be entitled to recover from the
non-prevailing party attorney’s fees and costs of suit incurred in connection
therewith. For purposes of this Section 12.5, a party will be considered to be
the “prevailing party” if (i) such party initiated the litigation and
substantially obtained the relief which it sought (whether by judgment,
voluntary agreement or action of the other party, trial, or alternative dispute
resolution process), (ii) such party did not initiate the litigation and either
(A) received a judgment in its favor, or (B) did not receive judgment in its
favor, but the party receiving the judgment did not substantially obtain the
relief which it sought, or (iii) the other party to the litigation withdrew its
claim or action without having substantially received the relief which it was
seeking.

SECTION 13 — MISCELLANEOUS

     13.1 Notices. Any notice under this Lease must be in writing and must be
sent to the appropriate Notice Address by (i) personal delivery, (ii) a
recognized overnight courier, (iii) United States mail, postage prepaid,
certified mail, return receipt requested, or (iv) facsimile with either
electronic or telephonic verification of receipt, so long as the original of the
facsimile notice is deposited in the United States mail within 3 days after the
fax notice is sent. Notice by personal delivery or overnight courier will be
effective upon receipt, notice by mail will be effective upon deposit in the
United States mail in the manner above described and notice by facsimile will be
effective upon electronic or telephonic verification of receipt. Any party may
change its Notice Address by delivering appropriate written notice to the other
party in the manner described above. The change in Notice Address will be
effective 10 days after the effective date of the notice.

     13.2 Estoppel Agreements. Tenant will, from time to time, within 10 days
after written request by Landlord, execute and deliver to such persons as
Landlord may designate, an estoppel agreement in recordable form certifying that
this Lease is unmodified and in full force and effect (or if there have been
modifications, that this Lease is in full force and effect as so modified),
stating the dates to which Rent and other charges payable under this Lease have
been paid, stating that the Landlord is not in default hereunder (or if Tenant
alleges a default, stating the nature of such alleged default) and further
stating such other matters as Landlord may reasonably require.

     13.3 No Implied Waiver. The failure of either party to insist at any time
upon the strict performance of any covenant or agreement in this Lease or to
exercise any right, power or remedy contained in this Lease will not be
construed as a waiver or a relinquishment thereof for the future.

     13.4 Independent Obligations. The obligation of Tenant to pay Rent
hereunder and the obligation of Tenant to perform Tenant’s other covenants and
duties hereunder constitute independent, unconditional obligations to be
performed at all times provided for hereunder and are independent of the
Landlord’s performance of Landlord’s duties and obligations hereunder.

     13.5 Severability. If any term or provision of this Lease, or the
application thereof to any person or circumstance will, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, will not be affected thereby, and each term
and provision of this Lease will be valid and enforced to the fullest extent
permitted by law.

     13.6 Recording. Tenant agrees not to record this Lease. Upon written
request from Tenant, Landlord will deliver to Tenant a memorandum of lease
executed by Landlord in a form acceptable for recording in the real property
records of the county in which the Premises is located, which Tenant may cause
to be recorded at Tenant’s sole cost and expense.

     13.7 Governing Law. This Lease will be governed by the laws of the State in
which the Premises is located. This Lease is performable in, and the exclusive
venue for any action brought with respect hereto, will be in Dallas County in
the State.

     13.8 Force Majeure. Whenever a period of time is herein prescribed for the
taking of any action by Landlord or Tenant, the party responsible for taking
such action will not be liable or responsible

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



for any delays due to strikes, riots, acts of God, shortages of labor or
materials, war, governmental laws, regulations or restrictions, or any other
cause whatsoever (other than financial inability) beyond the control of the
party responsible for taking such action (a “Force Majeure Event”). The period
of time for taking action will be extended by the number of days of delay.
However, the provisions of this Section 13.8 will never be construed as allowing
an extension of time with respect to Tenant’s obligation to pay Rent when and as
due under this Lease, except in those circumstances in which a Force Majeure
Event actually prevents Tenant from accessing funds to pay Rent when and as due
under this Lease, in which event Rent will be due and payable immediately on the
day upon which the funds first become accessible.

     13.9 Time of Performance. Except as otherwise expressly provided herein,
time is of the essence under this Lease.

     13.10 Commissions. Landlord and Tenant agree that the Broker is the only
broker involved in the procurement, negotiation or execution of this Lease, and
that the Broker’s commission will be paid by Landlord pursuant to a separate
commission agreement. Landlord and Tenant hereby agree to defend, indemnify and
hold each other harmless against any loss, claim, expense or liability with
respect to any commissions, brokerage or similar fees claimed on account of the
execution or renewal of this Lease, the expansion of the Premises, or the
exercise of any other rights set forth in this Lease due to any action or
statement of the indemnifying party.

     13.11 Merger of Estates. The voluntary or involuntary surrender of this
Lease by Tenant, or a mutual cancellation thereof, will not constitute a merger
of the Landlord’s fee estate in the Property and the leasehold interest created
hereby. In that event, Landlord will have the option, in Landlord’s sole
discretion, to either terminate or assume all or any existing subleases or
subtenancies.

     13.12 Survival of Indemnities and Covenants. All indemnities of Landlord or
Tenant and all covenants of Landlord or Tenant not fully performed on the date
of the expiration or termination of this Lease will survive such expiration or
termination.

     13.13 Headings. Descriptive headings are for convenience only and will not
control or affect the meaning or construction of any provision of this Lease.

     13.14 Entire Agreement. This Lease, including the exhibits listed in this
Section 13.14, embodies the entire agreement between the parties hereto with
relation to the Premises. There are no covenants, agreements, representations,
warranties or restrictions between the parties hereto, other than those
specifically set forth in this Lease. The following exhibits are attached hereto
and incorporated herein and made a part of this Lease for all purposes:

             
     
  Exhibit “A”   —   Property Description
 
  Exhibit “B”   —   Site Plan
 
  Exhibit “C”   —   Rules and Regulations
 
  Exhibit “D”   —   Tenant Improvements Agreement
 
  Exhibit “E”   —   Acceptance of Premises Memorandum
 
  Exhibit “F”   —   Moving Allowance
 
  Exhibit “G”   —   Guaranty


     13.15 Amendment. To be effective, any amendment or modification of this
Lease must be in writing and signed by Landlord and Tenant.

     13.16 Joint and Several Liability. If Tenant consists of more than 1 person
or entity, the obligations of such parties under this Lease will be joint and
several.

     13.17 Multiple Counterparts. This Lease may be executed in multiple
counterparts, each of which will constitute an original instrument, but all of
which will constitute one and the same agreement.

     13.18 Effect of Delivery of this Lease. Landlord has delivered a copy of
this Lease to Tenant for Tenant’s review only, and the delivery hereof does not
constitute an offer to Tenant or an option to be exercised by Tenant. This Lease
will not be effective until a copy of this Lease executed by both Landlord and
Tenant is delivered by Landlord to Tenant.

     13.19 Property Code. Tenant hereby waives any statutory rights otherwise
applicable under Section 91.004 and Section 93.002 of the Texas Property Code.
Landlord and Tenant hereby each acknowledge and agree that they are
knowledgeable and experienced in commercial transactions and further hereby
acknowledge and agree that the provisions of this Lease for determining charges,
amounts and additional Rent payable by Tenant are commercially reasonable and
valid even though such methods may not state precise mathematical formulae for
determining such charges. ACCORDINGLY, TENANT

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



HEREBY VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS TO WHICH TENANT
MAY BE ENTITLED UNDER SECTION 93.012 OF THE TEXAS PROPERTY CODE, AS SUCH SECTION
NOW EXISTS OR AS SAME MAY BE HEREAFTER AMENDED OR SUCCEEDED.
[Signature page follows.]

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date.

              LANDLORD:


FMBP INDUSTRIAL I LP,
a Delaware limited partnership
      By:   FMBP Industrial I GP LLC,
a Delaware limited liability company,
its General Partner               By:             Name:             Title:      
    TENANT:


FUNIMATION PRODUCTIONS, LTD,
a Texas limited partnership
      By:   Navarre CP, LLC,
a Minnesota limited liability company,
its General Partner           By:             Name:             Title:        

 